Citation Nr: 0027337	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla status from May 1945 to 
July 1945 and regular service in the Philippine Army from 
July 1945 to June 1946.  The record also shows that the 
veteran was a prisoner of war (POW) from April 12, 1942 to 
April 17, 1942.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  Competent medical evidence of a nexus, or link, between 
the veteran's ischemic heart disease and his service has not 
been presented.

2.  The veteran has recognized POW status from April 12, 1942 
to April 17, 1942; as such, the evidence does not show that 
the veteran was interned or detained for not less than 30 
days.


CONCLUSION OF LAW

The veteran's ischemic heart disease was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  As to 
diseases specific to former POWs, service connection may be 
presumed where beriberi heart disease, including ischemic 
heart disease, manifests itself to a compensable degree at 
any time after the veteran's service, provided that the 
veteran was a POW for not less than 30 days.  38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (1999).  Service connection may also 
be presumed for certain chronic diseases, including 
arteriosclerosis, that manifest themselves to a compensable 
degree within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Where 
disability compensation is claimed by a former POW, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
38 C.F.R. § 3.304(e) (1999).  Special attention will be given 
to any disability first reported after discharge, especially 
if poorly defined and not obviously of intercurrent origin.  
Id.  The circumstances attendant upon the individual 
veteran's confinement and the duration thereof will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  Id.

Service department verifications of service are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Service department determinations are also binding on VA for 
purposes of proving that the veteran had POW status, unless a 
reasonable basis exists for questioning it.  38 C.F.R. 
§ 3.1(y) (1999); see also Young v. Brown, 4 Vet. App. 106 
(1993).

Upon submission of a well grounded claim for benefits, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be give to the claimant.  
38 U.S.C.A. § 5107 (West 1991).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

II.  Factual Background

The veteran's service documents include a clinical record 
that indicates that the veteran had dysentery in February 
1942.  These documents also contain a physical examination 
that was conducted in August 1945.  No pertinent medical 
history was reported by the veteran, nor were there any 
pertinent clinical notations, including any findings of 
edema.  The veteran's Affidavit for Philippine Army 
Personnel, signed and dated in May 1946, reflects the 
veteran's reports that he was a POW from April 9, 1942 to 
April 17, 1942.  The veteran also reported that he had been a 
civilian from April 18, 1942 to August 21, 1944.  He noted 
that after the surrender of Bataan, he escaped during the 
death march and stayed for two months in the town of Lubao, 
Pamp, recuperating from an attack of malaria.  After those 
two months, the veteran returned to his hometown, Tayabas, 
where he worked as a tailor.  The only illness reported by 
the veteran at that time was dysentery.

A certification from the Republic of the Philippines, 
Ministry of National Defense, General Headquarters, Armed 
Forces of the Philippines, dated in October 1984, shows that 
the veteran was a POW from April 9, 1942 to April 17, 1942.  
Another certification was reissued in April 1990, which also 
shows that the veteran was a POW from April 9, 1942 to April 
17, 1942.

The service department verification of the veteran's service 
indicates that the veteran was with his unit awaiting 
surrender from April 9, 1942 to April 11, 1942 and that the 
veteran was determined to be in POW status from April 12, 
1942 to April 17, 1942.  The veteran was in civilian 
pursuits, not engaged in military activities, from April 18, 
1942 to August 21, 1942, and his alleged guerilla service, 
from August 22, 1942 to November 1944, was not supported.

A January 1991 VA examination reflects the diagnosis of acute 
cardiovascular disease but offers no opinion relating this 
disease to the veteran's service.  This examination is also 
negative for any pertinent service medical history reported 
by the veteran.

A former POW Medical History was completed by the veteran 
subsequent to this examination, also in January 1991.  At 
that time, the veteran indicated that he had participated in 
the death march and that he had escaped.  The veteran listed 
his length of captivity as 10 days.  He noted chest pain, a 
rapid heart beat, a hearing disorder, numbness, tingling, or 
pain in the fingers or feet, excessive thirst, skin rashes, 
numbness or weakness in the arms or legs, sunburn, pale skin, 
diarrhea, chills, aches or pains in the muscles and/or 
joints, fever, swelling of the legs and/or feet, and 
psychological or emotional problems as experienced during 
captivity.

The veteran's private medical records (dated from March 1996 
to August 1998) reflect the diagnosis of ischemic heart 
disease but are silent as to any historical reference to the 
veteran's service, including his time as a POW, and do not 
offer any clinical opinion or discussion relating the 
veteran's ischemic heart disease to his service.

Statements from the veteran received by the RO in January and 
April 1997 indicate that the veteran was actually detained by 
the Japanese on two separate occasions.  The first was in 
April 1942, when the veteran escaped from the death march.  
The second was in August 1943, when he was arrested by a 
group of Japanese and a policeman from the town and held in a 
garrison from the third to the thirty-first of that month.  
The veteran also indicated that he could not provide the 
serial numbers of any co-prisoners during his incarceration 
in August 1943, because most were executed.  He also could 
not remember the names of any civilians incarcerated with 
him.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for ischemic heart disease.  
Specifically, the Board acknowledges the veteran's cogent 
argument that it should not matter how long he was a POW, as 
diseases (including his ischemic heart disease) can be 
aggravated regardless of the length of detainment and 
imprisonment.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veteran's appeal is denied.

Initially, as to presumptive service connection for diseases 
specific as to former POWs, the Board notes that the 
provisions of 38 C.F.R. § 3.309(c) require the veteran to 
have been interned or detained for not less than 30 days.  In 
this instance, as to the veteran's recognized POW status in 
April 1942, service department verification shows that the 
veteran was a POW from April 12th to April 17th, a total of 
five days.  Further, even if the Board were allowed to 
consider the two days the veteran spent with his unit 
awaiting surrender, April 9th to 11th, the total number of 
days as a POW would be seven.  In effect, the evidence does 
not show that the veteran was a POW for not less than 30 
days, and as such, presumptive service connection is not 
applicable in this instance.  See 38 C.F.R. § 3.309(c).  
Moreover, as to the veteran's reports of having been 
incarcerated by the Japanese in August 1943, service 
department verification for that specific period indicates 
that the veteran's alleged guerilla service is not supported.  
As such, the Board cannot consider the veteran to have been a 
POW during this time and cannot credit him with these 
additional days in its calculation of the time spent as a 
POW.  

In reaching this determination, the Board stresses to the 
veteran that service department findings are binding on VA 
for purposes of proving that the veteran had POW status, 
unless a reasonable basis exists for questioning it.  See 
38 C.F.R. § 3.1(y); see also Young v. Brown, supra.  In this 
respect, the Board finds no reasonable basis for questioning 
the service department finding as to the veteran's POW status 
or his civilian status, as the veteran's Affidavit for 
Philippine Army Personnel reflects the veteran's reports of 
having been a POW from April 9 to April 17, 1942 and having 
been a civilian from April 18, 1942 to August 1944.  
Additionally, the two certifications from the Republic of the 
Philippines, Department of Defense, also only show POW status 
from April 9 to April 17, 1942.  Moreover, the Board notes 
that the veteran reported only one period of captivity on his 
Former POW Medical History (completed in January 1991), which 
lasted only 10 days.

As to presumptive service connection for a chronic disease, 
arteriosclerosis, the Board notes that the provisions of 
38 C.F.R. § 3.309(a) require, in part, a finding of such a 
disease within one year after the veteran's separation from 
service.  Here, the earliest clinical evidence of heart 
disease is the January 1991 VA examination, approximately 45 
years after the veteran's separation from service, and the 
veteran's private medical records document treatment received 
subsequent to January 1991 and are, in effect, even further 
removed in time from the veteran's separation from service.  
Also, the veteran's private medical records in no way suggest 
or indicate that the veteran was treated for heart disease 
prior to March 1996.

As to entitlement to service connection on a direct basis, 
which the veteran correctly points to in his arguments as 
another avenue for a grant of benefits, the Board finds that 
there is absolutely no clinical evidence of record showing a 
nexus, or link, between the veteran's current ischemic heart 
disease and his service.  Neither the January 1991 VA 
examination nor the veteran's post-service medical records 
(the only medical evidence of record) offer any clinical 
opinion or discussion relating the veteran's ischemic heart 
disease to his service.  As discussed above, a well grounded 
claim of entitlement to service connection requires, in part, 
a nexus, or link, between the service related disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, supra.

Here, though, the Board finds that the veteran has proffered 
only his assertions that his ischemic heart disease is 
related to his service, regardless of the length of his POW 
internment.  Nothing in the record indicates that the veteran 
possesses the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions as to causation and diagnosis are inadequate.  
Id.  Where the determinative issue involves medical causation 
or diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Within the context of its discussion of a well grounded claim 
in this instance, the Board notes that application of the 
rule regarding benefit of reasonable doubt is not required, 
if the veteran has not met his burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for ischemic heart disease 
is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

